Title: To James Madison from A. Bouchery, 8 August 1807
From: Bouchery, A.
To: Madison, James



Sir
Pha. 8 auguste 1807

I have discovered a certain process which embraces two objects equally important: The one is to avoid the considerable decomposition that takes place in the first manufacturing of Sugar extracted from the Cane: the other, not less considerable, prevents that which results from the labour of the Refiner.
These decompositions are Such as to yield the Planters but Sixty five pounds from one hundred pounds of Sugar from the Cane; and as the Refiners, in their turn, Sustain a Similar loss, it follows of course, that from every hundred pounds of Sugar Which Nature produces, Scarcely forty Three pounds are presented to the Consumer: all the rest, is converted into Molasses, both in the Plantations and Sugar Houses.
My Process established on the most exact principles of Physics and Chemistry, is the result of Thirty Years research, economy and a high improvement in the quality of the useful article, at once combine.  I bring this process with me to the United States (of which I shall become a Citizen) in order to apply it, to the Labours of the Planters of Louisiana, as Well as to those of the Refiners on the American Continent.
But I observe myself Suddenly arrested in my Career: the Law, I am told, does not grant Patents to foreigners until they shall have resided two years in this Country, in Which I only arrived the beginning of last December.  Thus Without a patent, I cannot Expect to reap any advantage from my Labours of many years; as That alone, in shielding the Temporary property of my process, permits me to Treat Securely With the Refiners, one of Whom, in this City (Were I in possession of Such legal privilege) would make instant arrangement with me, that could not fail proving mutually beneficial.
The Planters of Louisiana Would feel the highest pleasure in arriving at the Means of increasing Thier Crops and improving Their Sugar Which are deficient in quality; and the rising Génération aspire to the auspicious period of obtaining that invaluable information Which must contribute to thier advancement in Life.  A delay of Sixteen Months to complete two years residence, required by Law, would be extremely injurious to all parties.  It would be to me, an irreparable Loss of time; So highly precious, in my advanced years.
In this difficult Situation, permit me Sir, to address you; perhaps you may point out Some means, by which the property of my process may be protected, until I can obtain a Patent; perhaps, even it may be expedient to the Governement to acquire it.  I entreat you, Sir, to have the goodness to inform me on this Subject, at least, so far as it may tend to the public good as Well as to my private benefit  With Sentiments of the highest Consideration I have the honor to be Sir your most Humble very and obedient Servant
Result of 100 # Sugar Supplied by Nature
Raw Sugar made by the Planter65#Molasses produced by decomposition of Sugar35                                            #10065 # Sugar above mentioned, losses by refining 35 per Cent}22--75/ 100Nett produce or residue of Sugar of different qualities42--25/ 100#65
It appears then that 100 # of Sugar in the raw State produced by nature Yields to the Consumer but 42-1/ 4 #
I Can Save Three fourths of this immense Waste.
Besides I will furnish Governement with every Kind of proof Which may be deemed proper, to convince them on this Occasion, of my abilities, Which I am ready to Call into operation if required.







Mr. William Thornton to Mr. A: Bouchery.
Sir
Department of State.  Patent office 11th. August 1807
Your letter to the Secretary of State, is before me.  As the Patent Law now stands the difficulty mentioned in your Communication exists, but the Congress at their last Session contemplated an alteration more favourable to foreigners and it is probable something may be done in the Coming Session.  In the mean time I can only advise you to deposit your Discovery, detailing the Process, and When filed, it will be considered in this office as the best evidence in your favour should any contest rise between you & others respecting the priority of Discovery & consequent Claim to a Patent.  I am Sir &ca.
Sir
Pha 1er. 7bre 1807
I have received a letter of the 11th. instant signed Thornton, Which you have had the goodness to have addressed to me; I have observed therein with pleasure that Congress at thier last Session, had taken it into consideration to render the Situation of foreigners more favorable with respect to Patents; and that it is probable Someting will be done for them on this occasion, at the next Session.  There is not a doubt that it would be the interest of the United States to alter or modify the Law, and, in such case, it would tend in a great degree to increase national industry, and consequently national Wealth.  You have had the politeness particularly, to inform me that in depositing in your office the description of my process, which Deposit Will be Considered as the best Claim and prior right to a patent, should any other person afterwards apply for it.But if the advantages of this deposit are So limited, Sir that it can be of no benefit to me. I am under no apprehension that I shall be deprived of my process, as I shall not make it Known; but it is So Simple, that it might be easily imitated, as Soon as I shall have established a Sugar Refinery.  My object is to prevent and guard against this imitation: the Deposit, Which you did me the honor to mention in your letter to me, will it give me (as a patent right) the exclusive property of my process?  Can I erect a Refinery form Whorkmen, treat with the Refiners of the Continent, and the Planters of Louisiana with Safety or at least, Without apprehension of losing the benefit of my process by the imitation of others?In such Case, Can I be indemnified?  If these advantages are not granted me by the deposit, it becomes useless, since I cannot exercise my talents until I shall have obtained a Patent.  I entreat you Sir, to inform me on the Subject  I arrived in the United States With confidence, as I possess a valuable branch of industry.  I am deprived for two years from pursuing it if the Deposit does not give me the exclusive privilege of my process or if the Congress does not alter at the next Session the Law.  Such a delay Would be unfortunate to me, and not only impede the progress of the art, but also the prosperity of the Planters of Louisiana.  I have the honor to be With the most profound Respect Sir your much obliged and devoted Servant